UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-08606 DWS Target Date Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2013 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2013 Annual Report to Shareholders DWS Target Date Series DWS LifeCompass Retirement Fund DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund Contents 4 Letter to Shareholders 5 Portfolio Management Review 13 Performance Summaries 23 Investment Portfolios 33 Statements of Assets and Liabilities 37 Statements of Operations 39 Statements of Changes in Net Assets 44 Financial Highlights 63 Notes to Financial Statements 87 Report of Independent Registered Public Accounting Firm 88 Information About Each Fund's Expenses 94 Tax Information 95 Summary of Management Fee Evaluation by Independent Fee Consultant 99 Board Members and Officers 104 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider each fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because exchange-traded funds ("ETFs") trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Target date funds are designed for investors seeking to meet their respective investment goals, such as retirement, around the target date year. The target date is the approximate date when investors plan to start withdrawing their money in the fund. As the fund approaches its target year, the fund will decrease its emphasis on growth of capital and increase its emphasis on current income. The principal value of the funds is not guaranteed at any time, including at the target date. There is no guarantee that the fund will provide adequate income at and through retirement. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 13 through 22 for more complete performance information. During the one-year period ended August 31, 2013, the five funds in the LifeCompass Series outperformed or finished in line with their Morningstar peer group averages: DWS LifeCompass Retirement Fund S&P Target Date Retirement Income Index Morningstar Retirement Income Funds avg. 4.33% 3.72% 4.35% DWS LifeCompass 2015 Fund S&P Target Date 2015 Index Morningstar Target Date 2011-2015 Funds avg. 6.74% 7.94% 6.33% DWS LifeCompass 2020 Fund S&P Target Date 2020 Index Morningstar Target Date 2016-2020 Funds avg. 8.28% 9.73% 7.41% DWS LifeCompass 2030 Fund S&P Target Date 2030 Index Morningstar Target Date 2026-2030 Funds avg. 11.61% 12.97% 10.84% DWS LifeCompass 2040 Fund S&P Target Date 2040 Index Morningstar Target Date 2036-2040 Funds avg. 13.84% 14.93% 13.01% The U.S. stock market performed very well during the past year, returning 19.84% as gauged by the Russell 1000® Index. Stocks were supported by a healthy backdrop of gradually improving economic growth, rising housing prices and high corporate profit margins. In addition, the U.S. Federal Reserve Board (the Fed) continued to provide support for the financial markets via the bond-buying program known as a quantitative easing ("QE"). Together, these factors — along with generally favorable news from overseas — led to a strengthening of investor confidence and a robust, double-digit return for the stock market. Small-cap stocks outperformed large caps, as measured by the 26.27% return of the Russell 2000® Index. Investment Strategy Each fund is currently managed using a dynamic asset allocation risk-managed process. The DWS LifeCompass Retirement Fund (the "Retirement Fund") is generally designed for investors who are retired. The DWS LifeCompass 2015, 2020, 2030 and 2040 Funds (the "Target Date Fund(s)") are generally designed for investors who anticipate retiring around one of those dates. Each Target Date Fund's target level of portfolio risk and asset allocation will approach that of the Retirement Fund over time and, upon reaching its stated target year, will be similar to that of the Retirement Fund. International equities returned 18.66% during the past year, as gauged by the Morgan Stanley Capital International (MSCI) EAFE Index, as gradually improving economic growth led to a steady revival of investor sentiment. The favorable environment was highlighted by the highly accommodative policies of the world's central banks and a stabilization of the debt problems in Europe. Japan's equity market also benefited from rising optimism, as the highly aggressive monetary policy of the Bank of Japan helped reignite investors' appetite for risk. While developed-market stocks performed well, the emerging markets lagged, based on the 0.54% return of the Morgan Stanley Capital International (MSCI) Emerging Markets Index. The asset class was pressured by falling commodity prices, uncertainty about the health of China's economy and slowing growth in key markets such as Brazil and China. Bonds started the period on a strong note, but a late collapse caused the asset class to finish with a negative total return. Through early May, bond prices were buoyed by the combination of slow economic growth, low inflation and the continued support provided by the Fed's quantitative easing program. (Bond prices and yields move in opposite directions.) Aside from a brief spike in March, the 10-year Treasury note largely traded in a range between 1.6% and 1.9% from the beginning of the period through the end of April. This benign environment abruptly changed in May, however, when Fed Chairman Ben Bernanke suggested that the Fed may reduce the pace of monthly bond buying and thus taper quantitative easing (QE) before year end. Bonds sold off sharply on the news, causing yields to spike from 1.63% on May 2, 2013 to 2.75% by the end of the period and leading to weakness in inflation-protected securities and investment-grade corporate bonds. The Barclays U.S. Aggregate Bond Index, a measure of performance for domestic, investment-grade bonds, closed the annual period with a return of -2.47%. "The DWS LifeCompass Funds are structured to meet the needs of investors with a wide range of time horizons." The LifeCompass Funds are invested in a mix of stocks (both domestic and international), bonds and alternative investments. The funds' target weightings in stocks are typically higher for the longer-dated funds and typically lower for those closest to maturity. Given the strong outperformance of stocks relative to bonds in the past year, the returns of the five funds in the series increased in tandem with the length of time until their maturity. Fund Performance On July 8, 2013, the funds' management team changed. The funds are now managed by Deutsche Investment Management Americas Inc. ("DIMA") using a dynamic asset allocation risk-managed process. DIMA has also engaged Hewitt EnnisKnupp, Inc. ("Hewitt"), an investment consulting firm with a global reach, to provide DIMA with a model asset allocation for each fund that is based on asset classes selected by DIMA, including equities, fixed income and alternative asset classes. Hewitt has also been engaged to provide DIMA with a risk (i.e., volatility) target for each fund. DIMA may or may not utilize the risk target or model asset allocation provided by Hewitt as an input in setting a fund's target level of portfolio risk or actual asset allocation. Hewitt does not have advisory authority with regard to any fund and does not effect any portfolio transactions for any fund. DIMA, not the funds, pays Hewitt. During the past year ended August 31, 2013, the largest contribution to the funds' performance came from their positions in domestic equity funds, particularly those invested in small-cap stocks. Their allocation to developed-market international funds also added value, while their allocation to emerging-markets funds detracted. The funds' allocation to bonds also had a negative impact on performance given the weak performance of the fixed-income markets, but we believe bonds remain essential for diversification, income and overall portfolio stability. On the plus side, the funds' allocation to high yield bonds added value given the outperformance of the asset class relative to the bond market as a whole. Outlook and Positioning The global markets currently face a broad range of cross-currents. On the one hand, improving economic growth and favorable central bank policies in Europe and Japan are providing a tailwind for financial assets. On the other hand, the fate of the the Fed's monetary policy is dependent on incoming data, which raises the importance of individual economic reports and creates a new level of ambiguity for the markets. In an environment characterized by both risks and opportunities, we believe the funds' diversified, actively managed approach can add value. The DWS LifeCompass Funds are structured to meet the needs of investors with a wide range of time horizons. With five funds in the series, this group of funds may be appropriate for a variety of investors, ranging from those who are retired and in need of current income to those with many years to invest for the future. Portfolio Management Team Pankaj Bhatnagar, PhD, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2000 with seven years of industry experience; previously, served in Quantitative Strategy roles at Nomura Securities, Credit Suisse and Salomon Brothers. • Portfolio Manager for the Quantitative Group: New York. • Degree in Civil Engineering, Indian Institute of Technology; MBA, Kent State University; PhD in Finance, University of North Carolina at Chapel Hill. Louis Cucciniello, Managing Director Portfolio Manager of the fund. Joined the fund in 2013. • Global Co-Head of Retirement and Hybrid Products and Member of Alternatives and Fund Solutions Executive Committee, joined Deutsche Asset & Wealth Management in 2013. • Formerly Global Head of Multi-Asset Trading at Deutsche Bank London. • Joined Deutsche Bank in 2006 with 13 years of industry experience; previously served as Head of FX Options, Trading and Sales for non-Japan Asia at JP Morgan Singapore, as an Emerging Markets and Commodities Trader and as an Analyst in the Market Risk Management Group at JP Morgan NY. • BS in Engineering Physics, Cornell University and MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Joined the fund in 2013. • Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The S&P® Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. The S&P® Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. The S&P® Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. The S&P® Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. The S&P® Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000® Index. The Russell 2000 Index is an unmanaged index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. The Morgan Stanley Capital International (MSCI) EAFE Index tracks the performance of stocks in select developed markets outside of the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morgan Stanley Capital International (MSCI) Emerging Markets Index tracks the performance of stocks in select emerging markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Barclays U.S. Aggregate Bond Index is an unmanaged, market-value-weighted measure of Treasury issues, corporate bond issues and mortgage securities. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Retirement Income Funds category includes funds that invest in a mix of stocks, bonds and cash tailored to investors already in or entering retirement. These funds tend to be managed using a more conservative asset-allocation strategy and aim to provide investors with steady income throughout retirement. The Morningstar Target Date Funds categories include funds that provide diversified exposure to stocks, bonds and cash for those investors who have a specific date in mind (such as the years 2011-2015, 2016-2020, 2026-2030, and 2036-2040) for retirement. These portfolios aim to provide investors with an optimal level of return and risk, based solely on the target date. Management adjusts the allocation among asset classes to more conservative mixes as the target date approaches, following a preset glide path. Quantitative easing is a government monetary policy often used when interest rates are at or near zero. With this policy government securities are purchased from the market, causing the price of the securities purchased to rise and the yield or interest rates on the securities purchased to fall. In doing so, it means having to pay lower interest rates on new bonds issued to replace existing bonds that have matured. With lower borrowing costs, the central banks hope consumers will be encouraged to spend more, thus helping the overall economy, and improving the balance sheets for the companies providing the goods and services on which consumers are spending their money. Diversification neither assures a profit nor guarantees against a loss. An exchange-traded fund (ETF) is a security that tracks an index, or asset like an index fund, but trades like a stock on an exchange. Performance Summaries August 31, 2013 (Unaudited) DWS LifeCompass Retirement Fund Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) -1.67 % % % S&P® Target Date Retirement Income Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % S&P® Target Date Retirement Income Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % S&P® Target Date Retirement Income Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges % % % S&P® Target Date Retirement Income Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. DWS LifeCompass Retirement Fund The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.34%, 2.08%, 2.03% and 1.05% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date Retirement Income Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets an immediate retirement allocation. Class A Class B Class C Class S Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ DWS LifeCompass 2015 Fund Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % S&P Target Date 2015 Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % S&P Target Date 2015 Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % S&P Target Date 2015 Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges % % % S&P Target Date 2015 Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.28%, 2.16%, 2.00% and 1.06% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. DWS LifeCompass 2015 Fund Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2015 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2015. Class A Class B Class C Class S Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ DWS LifeCompass 2020 Fund Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 8.28% 3.43% 5.03% Adjusted for the Maximum Sales Charge (max 5.75% load) 2.05% 2.21% 4.41% S&P Target Date 2020 Index† 9.73% 5.54% 6.46% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 7.55% 2.69% 4.26% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 4.55% 2.51% 4.26% S&P Target Date 2020 Index† 9.73% 5.54% 6.46% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 7.52% 2.66% 4.26% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 7.52% 2.66% 4.26% S&P Target Date 2020 Index† 9.73% 5.54% 6.46% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/13 No Sales Charges 8.62% 3.69% 5.30% S&P Target Date 2020 Index† 9.73% 5.54% 6.46% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.27%, 1.87%, 1.97% and 1.06% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. DWS LifeCompass 2020 Fund Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The S&P Target Date 2020 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2020. Class A Class B Class C Class S Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ DWS LifeCompass 2030 Fund Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % S&P Target Date 2030 Index† % % % Class B 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % S&P Target Date 2030 Index† % % % Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % S&P Target Date 2030 Index† % % % Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges % % % S&P Target Date 2030 Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.48%, 2.23%, 2.16% and 1.23% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. DWS LifeCompass 2030 Fund Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 1, 2004. The performance shown for each index is for the time period of October 31, 2004 through August 31, 2013, which is based on the performance period of the life of the Fund. † The S&P Target Date 2030 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2030. Class A Class B Class C Class S Net Asset Value 8/31/13 $ 8/31/12 $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ DWS LifeCompass 2040 Fund Class A 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 13.84% 3.45% 1.26% Adjusted for the Maximum Sales Charge (max 5.75% load) 7.29% 2.23% 0.23% S&P Target Date 2040 Index† 14.93% 5.75% 2.71% Class C 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 Unadjusted for Sales Charge 12.88% 2.63% 0.51% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 12.88% 2.63% 0.51% S&P Target Date 2040 Index† 14.93% 5.75% 2.71% Class S 1-Year 5-Year Life of Fund* Average Annual Total Returns as of 8/31/13 No Sales Charges 13.96% 3.73% 1.52% S&P Target Date 2040 Index† 14.93% 5.75% 2.71% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2012 are 1.62%, 2.44% and 1.37% for Class A, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. These expense ratios include net expenses of the underlying funds in which the Fund invests. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. DWS LifeCompass 2040 Fund Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on November 15, 2007. The performance shown for each index is for the time period of November 30, 2007 through August 31, 2013, which is based on the performance period of the life of the Fund. † The S&P Target Date 2040 Index seeks to represent investment opportunity generally available in target date funds through an asset allocation which targets retirement horizon on or around 2040. Class A Class C Class S Net Asset Value 8/31/13 $ $ $ 8/31/12 $ $ $ Distribution Information as of 8/31/13 Income Dividends, Twelve Months $ $ $ Capital Gain Distributions $ $ $ Investment Portfolios as of August 31, 2013 DWS LifeCompass Retirement Fund Shares Value ($) Equity — Equity Funds 34.6% DWS Capital Growth Fund "Institutional" (a) DWS Core Equity Fund "Institutional" (a) DWS EAFE Equity Index Fund "Institutional" (a) DWS Emerging Markets Equity Fund "Institutional" (a) DWS Equity 500 Index Fund "Institutional" (a) DWS Global Equity Fund "Institutional" (a) DWS International Fund "Institutional" (a) DWS Mid Cap Value Fund "Institutional" (a) DWS Small Cap Core Fund "S" (a) Total Equity — Equity Funds (Cost $20,950,943) Equity — Exchange-Traded Fund 1.2% SPDR Barclays Convertible Securities Fund (Cost $707,173) Fixed Income — Bond Funds 62.5% DWS Core Fixed Income Fund "Institutional" (a) DWS Enhanced Commodity Strategy Fund "Institutional" (a) DWS Enhanced Global Bond Fund "S" (a) DWS Floating Rate Fund "Institutional" (a) DWS Global High Income Fund "Institutional" (a) DWS Global Inflation Fund "Institutional" (a) DWS High Income Fund "Institutional" (a) DWS Short Duration Fund "S" (a) DWS U.S. Bond Index Fund "Institutional" (a) Total Fixed Income — Bond Funds (Cost $47,425,343) Market Neutral Fund 1.0% DWS Diversified Market Neutral Fund "Institutional"* (a) (Cost $730,595) Fixed Income — Money Market Fund 0.8% Central Cash Management Fund, 0.05% (a) (b) (Cost $566,090) % of Net Assets Value ($) Total Investment Portfolio (Cost $70,380,144)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $70,870,468. At August 31, 2013, net unrealized appreciation for all securities based on tax cost was $1,535,661. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,410,718 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,875,057. (a) Affiliated fund managed by Deutsche Investment Management Americas Inc. (b) The rate shown is the annualized seven-day yield at period end. EAFE: Europe, Australasia and Far East SPDR: Standard & Poor's Depositary Receipt During the year ended August 31, 2013, purchases and sales of affiliated Underlying Funds (excluding money market funds) aggregated $22,694,418 and $35,283,801, respectively. Purchases and sales of non-affiliated Underlying Funds (excluding money market funds) aggregated $0 and $4,047,882, respectively. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Funds $ $
